         Case 1:20-cv-01575-GHW Document 15 Filed 05/11/20 Page 1 of 2



                                                                      299 Broadway 17th Floor
                                                                      New York, New York 10007
                                                                      (212) 233-3900
                                                                      evan@brusteinlaw.com
                                                                      www.brusteinlaw.com




BY ECF
Honorable Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

May 11, 2020


                       Re:     Ramon Luna, et al. v. Santiago Quezada, et al.
                               20-CV-1575 (GHW) (KNF)

Your Honor:

                This firm represents Third-Party Defendant Maria J. Pizarro (hereinafter referred
to as “Ms. Pizarro” or “Third-Party Defendant”) in this action. Pursuant to §2(C) of Your Honor’s
Individual Practices and Rules, Ms. Pizarro respectfully requests a pre-motion conference for the
purpose of discussing Third-Party Defendant’s anticipated motion for dismissal pursuant to
Federal Rules of Civil Procedure (hereinafter referred to as “F.R.C.P.”) Rule 12(b)(6) based upon
the lack of merit to the claims of Third-Party Plaintiffs Santiago Quezada (hereinafter referred to
as “Mr. Quezada”) and Euros El Tina Restaurant Lounge and Billiards Corp. d/b/a El Tina Lounge
(hereinafter referred to as “El Tina”) (hereinafter referred to collectively as “Third-Party
Plaintiffs”) against Ms. Pizarro.

                By way of background, Plaintiffs filed this 29 U.S.C. §201 action on February 21,
2020 alleging, inter alia, federal claims of failure to pay wages due in violation of the Fair Labor
Standards Act as well as state law claims for violating the New York State Labor Law, Articles 6
& 19 against Mr. Quezada and El Tina as their employers. On March 11, 2020, Ms. Pizarro filed
a complaint of hostile work environment, sexual harassment, and gender discrimination against
Mr. Quezada and El Tina with the Equal Employment Opportunity Commission (hereinafter
referred to as “EEOC”). On April 18, 2020, Third-Party Plaintiffs answered the Complaint and
filed a Third-Party Complaint against Ms. Pizarro alleging only two claims: (1) contribution and
(2) indemnification.

                The Second Circuit has long held that “[t]here is no right of contribution or
indemnification for employers found liable under the FLSA.” Herman v. RSR Sec. Servs. Ltd.,
172 F.3d 132, 144 (2d Cir. 1999), holding modified by Zheng v. Liberty Apparel Co. Inc., 355
F.3d 61 (2d Cir. 2003). “District courts, however, have expanded the Circuit’s reasoning in
Herman, holding that the NYLL, which is similar to the FLSA, also cannot support contribution
or indemnification claims.” Araujo v. Macaire, 16-CV-9934 (PAE) (KNF), 2020 WL 1816189,
at *8 (Apr. 10, 2020 S.D.N.Y.) “Such claims are barred as contrary to the statutory intent of both
         Case 1:20-cv-01575-GHW Document 15 Filed 05/11/20 Page 2 of 2

the FLSA and the New York Labor Law.” Flores v. Mamma Lombardis of Holbrook, Inc., 942
F. Supp. 2d 274, 278 (E.D.N.Y. 2013). The law is clear that employers are barred from bringing
claims for contribution or indemnification under the Fair Labor Standards Act and the New York
Labor Law, and accordingly, Third-Party Defendant respectfully submits that the Third-Party
Complaint must be dismissed.

                F.R.C.P. Rule 11 states that by filing a pleading with the court, an attorney
certifies that “(1) it is not being presented for any improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) the claims … are warranted
by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law
or for establishing new law.” F.R.C.P. Rule 11. Not only is the law clear that the contribution
and indemnification claims are meritless, but they are also retaliation against Ms. Pizarro for the
complaint she filed with the EEOC against Mr. Quezada and El Tina, and accordingly, the Third-
Party Complaint should be dismissed.

                In light of the foregoing, Third-Party Defendant Maria J. Pizarro respectfully
requests that the Court schedule a pre-motion conference to discuss her anticipated motion.

               Thank you for your consideration in this matter.

                                                             Respectfully Submitted,

                                                                     /s/

                                                             Evan Brustein


       cc:     BY ECF:
               All parties
